      Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JANE DOE 1,                               *
                                          *
      Plaintiff,                          *       Civil Action No.
v.                                        *       1:19-cv-03840-WMR
                                          *
RED ROOF INNS, INC.; RED                  *       JURY TRIAL DEMANDED
ROOF FRANCHISING, LLC;                    *
RRI III, LLC; RRI WEST                    *
MANAGEMENT, LLC; FMW                      *
RRI NC, LLC; SUB-SU HOTEL                 *
GP, LLC; WESTMONT                         *
HOSPITALITY GROUP, INC.;                  *
WHG SU ATLANTA LP; WHG                    *
SU ATLANTA, LLC; KUZZINS                  *
BUFORD, INC.; VARAHI                      *
HOTEL, LLC; CC&S                          *
DEVELOPMENT, LLC; ESSEX,                  *
LLC; and HSI CHAMBLEE, LLC,               *

      Defendants.

               DEFENDANT WHG SU ATLANTA, LLC’S
             ANSWER AND AFFIRMATIVE DEFENSES TO
     PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES

      COMES NOW WHG SU Atlanta, LLC (hereinafter “Defendant” or “WHG”), a

Defendant in the above-captioned civil action, and without waiving any defenses as to

jurisdiction or venue, hereby files its Answer and Affirmative Defenses to Plaintiff’s

Second Amended Complaint for Damages (hereinafter “SAC”), stating as follows:
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 2 of 25




                                  INTRODUCTION

                                           1.

         As to this Defendant, denied.

                                           2.

         WHG denies any sex trafficking occurred in its hotel. In further responding,

WHG does not have sufficient knowledge or information to either admit or deny the

remaining allegations contained in paragraph 2 of the SAC.

                                           3.

         WHG denies any sex trafficking occurred in its hotel. In further responding,

WHG does not have sufficient knowledge or information to either admit or deny the

remaining allegations contained in paragraph 3 of the SAC.

                                           4.

         WHG denies any sex trafficking occurred in its hotel. In further responding,

WHG does not have sufficient knowledge or information to either admit or deny the

remaining allegations contained in paragraph 4 of the SAC.

                                           5.

         WHG denies it is liable to Plaintiff under Trafficking Victims Protection and

Reauthorization Act, the Georgia Racketeer and Influence and Corrupt Organization

Act, and for negligence.
4830-8453-6514.1                           2
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 3 of 25




                                   THE PARTIES

                                           6.

         Defendant does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 6 of the SAC.

                                  Smyrna Red Roof

                                     7. through 13.

         The allegations contained in paragraphs 7 through 13 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 7 through 13 of the SAC.

                                  Atlanta Red Roof

                                     14. through 15.

         The allegations contained in paragraphs 14 through 15 of the SAC are not

directed at WHG. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraphs14 through

15 of the SAC.




4830-8453-6514.1                            3
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 4 of 25




                              Suburban Extended Stay

                                          16.

         The allegations contained in paragraph 16 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 16 of the

SAC.

                                          17.

         The allegations contained in paragraph 17 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 17 of the

SAC.

                                          18.

         WHG denies the allegations contained in paragraph 18 of the SAC.

                                          19.

         The allegations contained in paragraph 19 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 19 of the

SAC.


4830-8453-6514.1                           4
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 5 of 25




                                            20.

         Paragraph 20 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 20 of the SAC.

                                        Microtel

                                     21. through 25.

         The allegations contained in paragraphs 21 through 25 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 21 through 25 of the SAC.

                             JURISDICTION & VENUE

                                            26.

         Denied.

                                            27.

         Denied.

                                            28.

         Denied.




4830-8453-6514.1                             5
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 6 of 25




                            FACTUAL ALLEGATIONS

I.       THE SMYRNA RED ROOF

                                   29. through 102.

         The allegations contained in paragraphs 29 through 102 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 29 through 102 of the SAC.

II.      THE ATLANTA RED ROOF

                                   103. through 131.

         The allegations contained in paragraphs 103 through 131 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 103 through 131 of the SAC.

III.     THE SUBURBAN EXTENDED STAY

                                   132. through 171.

         As to this Defendant, denied.




4830-8453-6514.1                          6
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 7 of 25




IV.      THE MICROTEL INN & SUITES

                                      172. through 201.

         The allegations contained in paragraphs 172 through 201 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 172 through 201 of the SAC.

                                         COUNTS

                    Violations of the Georgia Racketeer Influenced
                            and Corrupt Organizations Act
              (Allegations Common to Counts I-II, V-VI, IX-X, XIII-XIV)

                                            202.

         As to this Defendant, denied.

         A.        Acts of Racketeering Activity

                   i.    Sex Trafficking in Violation of Federal Law

                                            203.

         As to this Defendant, denied.

                   ii.   Sex Trafficking in Violation of State Law

                                            204.

         Paragraph 204 of the SAC sets forth a legal conclusion to which no response is

required.

4830-8453-6514.1                              7
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 8 of 25




                                               205.

         Paragraph 205 of the SAC sets forth a legal conclusion to which no response is

required.

                                               206.

         Paragraph 206 of the SAC sets forth a legal conclusion to which no response is

required.

                                      207. through 209.

         As to this Defendant, denied.

                                               210.

         As to this Defendant, denied, including subparagraphs (a) through (d).

                                               211.

         As to this Defendant, denied.

                   iii.   False Imprisonment

                                               212.

         As to this Defendant, denied.

                                               213.

         As to this Defendant, denied, including subparagraphs (a) through (d).




4830-8453-6514.1                                8
          Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 9 of 25




                   iv.   Battery

                                             214.

         As to this Defendant, denied.

                   v.    Keeping a Place of Prostitution

                                             215.

         This Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in paragraph 215 of the SAC.

                                             216.

         As to this Defendant, denied.

                                             217.

         As to this Defendant, denied, including subparagraphs (a) through (d).

                   vi.   Pimping

                                             218.

         As to this Defendant, denied.

         B.        The Acts of Racketeering Activity Formed a Pattern

                                      219. through 226.

         Paragraphs 219 through 226 of the SAC are denied as to this Defendant.




4830-8453-6514.1                              9
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 10 of 25




                                  COUNT I
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(c)
                   (Against Smyrna Red Roof Defendants:
     Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI West)

                                  227. through 238.

         The allegations contained in paragraphs 227 through 238 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations

contained in paragraphs 227 through 238 of the SAC.

                                  COUNT II
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(a)
                   (Against Smyrna Red Roof Defendants:
     Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI West)

                                  239. through 246.

         The allegations contained in paragraphs 239 through 246 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 239 through 246 of the SAC.




4830-8453-6514.1                          10
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 11 of 25




                               COUNT III
                         TVPRA, 18 U.S.C. § 1595
                   (Against Smyrna Red Roof Defendants:
      Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI West)

                                  247. through 275.

         The allegations contained in paragraphs 247 through 275 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 247 through 275.

                                   COUNT IV
                                   Negligence
                    (Against the Smyrna Red Roof Defendants:
             Westmont, RRI, FMW, Red Roof Franchising and RRI West)

                                  276. through 291.

         The allegations contained in paragraphs 276 through 291 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 276 through 291 of the SAC.




4830-8453-6514.1                          11
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 12 of 25




                                      COUNT V
             Violations of the Georgia Racketeer Influenced and Corrupt
                       Organizations Act O.C.G.A. § 16-14-4(c)
                        (Against Atlanta Red Roof Defendants:
            Westmont, RRI, RRI III, RRI West and Red Roof Franchising)

                                  292. through 303.

         The allegations contained in paragraphs 293 through 303 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 293 through 303 of the SAC.

                                    COUNT VI
                    Georgia Racketeer Influenced and Corrupt
                      Organizations Act O.C.G.A. § 16-14-4(a)
                      (Against Atlanta Red Roof Defendants:
            Westmont, RRI, RRI III, RRI West and Red Roof Franchising)

                                  304. through 311.

         The allegations contained in paragraphs 304 through 311 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 304 through 311 of the SAC.




4830-8453-6514.1                          12
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 13 of 25




                                   COUNT VII
                           TVPRA, 18 U.S.C. § 1595
                     (Against Atlanta Red Roof Defendants:
           Westmont, RRI, RRI III, RRI West, and Red Roof Franchising)

                                  312. through 330.

         The allegations contained in paragraphs 312 through 330 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 312 through 330 of the SAC.

                                  COUNT VIII
                                    Negligence
                     (Against Atlanta Red Roof Defendants:
           Westmont, RRI, RRI III, RRI West, and Red Roof Franchising)

                                  331. through 345.

         The allegations contained in paragraphs 331 through 345 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 331 through 345 of the SAC.




4830-8453-6514.1                          13
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 14 of 25




                                      COUNT IX
              Violations of the Georgia Racketeer Influenced and Corrupt
                        Organizations Act O.C.G.A. § 16-14-4(c)
                     (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                         346.

         This Defendant realleges and incorporates by reference Parts III.A.-B. and

paragraphs 1 through 345 as if expressly stated herein.

                                   347. through 357.

         As to this Defendant, denied.

                                     COUNT X
             Georgia Racketeer Influenced and Corrupt Organizations Act
                                O.C.G.A. § 16-14-4(a)
                    (Against Suburban Extended Stay Defendants:
             HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                         358.

         This Defendant realleges and incorporates by reference Parts III.A.-B. and

paragraphs 1 through 357 as if expressly stated herein.

                                   359. through 365.

         As to this Defendant, denied.




4830-8453-6514.1                           14
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 15 of 25




                                    COUNT XI
                              TVPRA, 18 U.S.C. § 1595
                    (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                         366.

         This Defendant realleges and incorporates by reference Parts III.A.-B. and

paragraphs 1 through 365 as if expressly stated herein.

                                   367. through 382.

         As to this Defendant, denied.

                                   COUNT XII
                                    Negligence
                    (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                         383.

         This Defendant realleges and incorporates by reference Parts III.A.-B. and

paragraphs 1 through 382 as if expressly stated herein.

                                   384. through 397.

         As to this Defendant, denied.




4830-8453-6514.1                          15
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 16 of 25




                                     COUNT XIII
              Violations of the Georgia Racketeer Influenced and Corrupt
                        Organizations Act O.C.G.A. § 16-14-4(c)
              (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                  398. through 409.

         The allegations contained in paragraphs 398 through 409 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 398 through 409 of the SAC.

                                    COUNT XIV
             Georgia Racketeer Influenced and Corrupt Organizations Act
                                O.C.G.A. § 16-14-4(a)
              (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                  410. through 417.

         The allegations contained in paragraphs 410 through 417 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 410 through 417 of the SAC.




4830-8453-6514.1                          16
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 17 of 25




                                         COUNT XV
                                   TVPRA, 18 U.S.C. § 1595
                   (Against Microtel Defendants: Kuzzins, CC&S and Essex)

                                      418. through 447.

         The allegations contained in paragraphs 418 through 447 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 418 through 447 of the SAC.

         All allegations not expressly admitted or otherwise addressed herein are hereby

denied.

                                AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

         The Plaintiff has failed to state a claim for which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred by the fact that no act or omission by this

Defendant has caused the Plaintiff’s alleged damages.

                               THIRD AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred on the grounds of acquiescence, waiver,

estoppel, and/or laches.


4830-8453-6514.1                             17
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 18 of 25




                          FOURTH AFFIRMATIVE DEFENSE

         The losses, if any, sustained by the Plaintiff were the result of conduct of

persons or entities over whom this Defendant has no control or responsibility, and for

whose conduct this Defendant is thus not liable.

                           FIFTH AFFIRMATIVE DEFENSE

         The Plaintiff’s claims against this Defendant are barred because there is no

causal connection between any alleged act, error, or omission by this Defendant and

the Plaintiff’s alleged damages.

                           SIXTH AFFIRMATIVE DEFENSE

         Some or all of Plaintiffs’ claims may be barred by the applicable statute of

limitations.

                         SEVENTH AFFIRMATIVE DEFENSE

         This Defendant hereby gives notice that it intends to rely upon such other

defenses as may become apparent during the course of discovery and thus expressly

reserves the right to amend this Answer to assert such defenses.

                          EIGHTH AFFIRMATIVE DEFENSE

         The injuries or damages complained of was caused in whole or in part by the

negligence of the Plaintiff and that such negligence equaled or exceeded any

negligence on the part of this Defendant.
4830-8453-6514.1                          18
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 19 of 25




                            NINTH AFFIRMATIVE DEFENSE

         Plaintiff willingly, knowingly and voluntarily exposed herself to and assumed

the risk and therefore, Plaintiff’s recovery is barred.

                            TENTH AFFIRMATIVE DEFENSE

         If it is judicially determined that this Defendant was negligent or breached a

duty as alleged, which is specifically denied, then such negligence or breach of duty

was not a proximate cause of the damages claimed.

                          ELEVENTH AFFIRMATIVE DEFENSE

         Plaintiff has released, settled, entered into accord and satisfaction or otherwise

compromised her claims herein and, accordingly, said claims are barred by the

operation of law.

                          TWELFTH AFFIRMATIVE DEFENSE

         Plaintiff’s alleged damages were caused by a superseding, intervening act,

which was beyond the knowledge or control of this Defendant.

                        THIRTEENTH AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred in whole or in part because of her own

comparative negligence.




4830-8453-6514.1                             19
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 20 of 25




                           FOURTEENTH AFFIRMATIVE DEFENSE

         This Defendant at all times relevant hereto acted in accordance with the

applicable standard of care under the circumstances.

                                        JURY DEMAND

         Defendant hereby demands a trial by jury to the fullest extent permitted by

law on all triable issues.



                                    PRAYER FOR RELIEF

         Responding to the WHEREFORE paragraph, Defendant denies the allegations

in this Paragraph cast against it.


         WHEREFORE, having fully answered Plaintiff’s Second Amended Complaint

for Damages, this Defendant respectfully prays for the following relief from this

Honorable Court:

         1.        That Plaintiff’s claims be denied and Plaintiff’s Second Amended

                   Complaint be dismissed with prejudice;

         2.        That all costs, attorney’s fees, and expenses of this action be taxed

                   against Plaintiff;

         3.        That the case be tried before a jury of twelve (12) persons; and

4830-8453-6514.1                               20
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 21 of 25




         4.        For such other and further relief as this Honorable Court deems just and

                   proper.


         Respectfully submitted this 20th day of July, 2020.



                                                        /s/ Adi Allushi
                                                        CHARLES K. REED
                                                        Georgia Bar No. 597597
                                                        P. MICHAEL FREED
                                                        Georgia Bar No. 061128
LEWIS BRISBOIS BISGAARD                                 ADI ALLUSHI
  & SMITH LLP                                           Georgia Bar No. 852810
1180 Peachtree Street NE
Suite 2900                                              Attorneys for Defendants Red Roof
Atlanta, Georgia 30309                                  Inns, Inc.; Red Roof Franchising, LLC;
(404) 348-8585                                          RRI III, LLC; RRI West Management
(404) 467-8845 Facsimile                                LLC; RRI West Management, LLC;
Chuck.Reed@lewisbrisbois.com                            FMW RRI NC, LLC; SUB-SU Hotel
Michael.Freed@lewisbrisbois.com                         GP, LLC; Westmont Hospitality Group,
Adi.Allushi@lewisbrisbois.com                           Inc.; WHG SU Atlanta LP; andWHG
                                                        SU Atlanta, LLC




4830-8453-6514.1                               21
           Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 22 of 25




              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

             I hereby certify that this document was prepared in Times New Roman, 14-

  point font pursuant to LR 5.1(c), NDGa.




                                                    /s/ Adi Allushi
                                                    CHARLES K. REED
                                                    Georgia Bar No. 597597
                                                    P. MICHAEL FREED
                                                    Georgia Bar No. 061128
LEWIS BRISBOIS BISGAARD                             ADI ALLUSHI
  & SMITH LLP                                       Georgia Bar No. 852810
1180 Peachtree Street NE
Suite 2900                                          Attorneys for Defendants Red Roof
Atlanta, Georgia 30309                              Inns, Inc.; Red Roof Franchising, LLC;
(404) 348-8585                                      RRI III, LLC; RRI West Management
(404) 467-8845 Facsimile                            LLC; RRI West Management, LLC;
Chuck.Reed@lewisbrisbois.com                        FMW RRI NC, LLC; SUB-SU Hotel
Michael.Freed@lewisbrisbois.com                     GP, LLC; Westmont Hospitality Group,
Adi.Allushi@lewisbrisbois.com                       Inc.; WHG SU Atlanta LP; andWHG
                                                    SU Atlanta, LLC




  4830-8453-6514.1
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 23 of 25




                           CERTIFICATE OF SERVICE

         I hereby certify that I have this 20th day of July, 2020 filed the within and

foregoing WHG SU Atlanta LLC’s Answer and Affirmative Defenses to Plaintiff’s

Second Amended Complaint for Damages via CM/ECF, which automatically sends

an electronic copy to all counsel of records as follows:

John E. Floyd                                  Jonathan S. Tonge
Manoj S. Varghese                              Patrick J. McDonough
Tiana S. Mykkeltvedt                           Trinity Hundredmark
Amanda Kay Seals                               ANDERSEN, TATE & CARR, P.C.
Michael R. Baumrind                            One Sugarloaf Centre
BONDURANT, MIXSON & ELMORE,                    1960 Satellite Blvd., Suite 4000
LLP                                            Duluth, GA 30097
1201 West Peachtree Street NW,                 jtonge@atclawfirm.com
Suite 3900                                     pmcdonough@atclawfirm.com
Atlanta, GA 30309                              thundred@atclawfirm.com
floyd@bmelaw.com                               bwebb@atclawfirm.com
varghese@bmelaw.com                            Attorneys for Plaintiff Jane Doe 1
mykkeltvedt@bmelaw.com
seals@bmelaw.com                               Joseph Robb Cruser
baumrind@bmelaw.com                            Kristin L. Yoder
reed@bmelaw.com                                Glenn C. Tornillo
richardson@bmelaw.com                          CRUSER MITCHELL LAW FIRM
Attorneys for Plaintiff Jane Doe 1             Merician II, Suite 2000
                                               275 Scientific Drive
                                               Peachtree Corners, GA 30092
                                               rcruser@cmlawfirm.com
                                               kyoder@cmlawfirm.com
                                               gtornillo@cmlawfirm.com
                                               Attorneys for Defendants
                                               Kuzzins Buford, Inc.
                                               CC&S Development, LLC




4830-8453-6514.1
         Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 24 of 25




Warner S. Fox                                Anthony Cochran
Christopher Shane Keith                      Emily C. Ward
Elliot Crawford Ream                         Smith, Gambrell & Russell, LLP
HAWKINS PARNELL & YOUNG, LLP                 1230 Peachtree St. NE
303 Peachtree Street NE, Suite 4000          Promenade, Suite 3100
Atlanta, GA 30308-3243                       Atlanta, GA 30309-3592
wfox@hpylaw.com                              acochran@sgrlaw.com
skeith@hpylaw.com                            eward@sgrlaw.com
eream@hptylaw.com                            Attorneys for Essex Hotel
Attorneys for Defendant                      Management, LLC (misnamed as
Varahi Hotel, LLC                            Essex, LLC)



Pamela Newsom Lee
Rachel Wilson Mathews
Sabrina L. Atkins
SWIFT, CURRIE, MCGHEE & HIERS, LLP
The Peachtree, Suite 300
1355 Peachtree St., N.E.
Atlanta, GA 30309-3231
pamela.lee@swiftcurrie.com
rachel.mathews@swiftcurrie.com
Sabrina.atkins@swiftcurrie.com
Attorneys for HSI Chamblee, LLC



                         ( signature on the following page)




4830-8453-6514.1
     Case 1:19-cv-03840-WMR Document 342 Filed 07/20/20 Page 25 of 25




                                           /s/ Adi Allushi
                                           ADI ALLUSHI
                                           Georgia Bar No. 852810

                                           Attorneys for Defendants Red Roof
                                           Inns, Inc.; Red Roof Franchising, LLC;
                                           RRI III, LLC; RRI West Management
LEWIS BRISBOIS BISGAARD                    LLC; RRI West Management, LLC;
  & SMITH LLP                              FMW RRI NC, LLC; SUB-SU Hotel
1180 Peachtree Street NE                   GP, LLC; Westmont Hospitality Group,
Suite 2900                                 Inc.; WHG SU Atlanta LP; and WHG
Atlanta, Georgia 30309                     SU Atlanta, LLC
(404) 348-8585
(404) 467-8845 Facsimile
Chuck.Reed@lewisbrisbois.com
Michael.Freed@lewisbrisbois.com
Adi.Allushi@lewisbrisbois.com
